 

Exhibit 10.1

 

 

Loan Agreement

(English Translation)

 

Lender (Party A): China Minsheng Banking Corp., Ltd.     Borrower (Party B):
Forlink Software Corporation, Inc.

 

The lender (Party A) and borrower (Party B) are entering into this loan
agreement providing for a loan from Party A to Party B on the following terms
which have been reached through negotiation:

 

(1)     Principal Amount: Party B will borrow RMB 2,000,000 from Party A.

 

(2)     Term: The term of the loan shall be one year, commencing from the day
following funding of the loan by Party A, from June 4, 2012 to June 4, 2013.
Within the term, interest will be charged on the principal amount borrowed based
on the applicable bank short-term interest rate of 8.528%. Interest will be due
and payable monthly on the 20th day from July 2012 to May 2013; the last
interest will be due and pay together with the principal amount, on the maturity
date of June 4, 2013.

 

(3)     Guarantee: Party B must repay the principal and accrued interest under
the loan to Party A on the due date. Penalty interest shall accrue to Party A if
repayment is not made on or before the above agreed maturity date.

 

(4)     Penalty interest: If (Party B) fails to repay the loan when due, the
interest shall accrue thereafter at an annual rate which is double the original
interest rate above.

 

(5)     Additional Obligations: If Party B fails to repay the loan to Party A
when due, Party A shall have the right to collect, and enforce any of its other
legal rights as a creditor, under applicable PRC law.

 

(6)     For any matters relating to this agreement that are not contained in
this agreement, Party A and Party B agree to execute one or more further
supplementary agreements after a negotiation between the parties.

 

(7)     Upon execution by both parties, each supplementary agreement shall have
the same legal force and effect as this agreement.

 

(8)     This agreement is executed in two counterparts, and each of Party A and
Party B will keep one copy.

 

 

Party A: China Minsheng Banking Corp., Ltd. [Corporate Seal]     Party B:
Forlink Software Corporation, Inc. [Corporate Seal]

 



 

 

 